[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                                 No. 08-16595             ELEVENTH CIRCUIT
                                                             OCTOBER 5, 2009
                             Non-Argument Calendar
                                                           THOMAS K. KAHN
                           ________________________
                                                                CLERK

                   D. C. Docket No. 08-00156-CV-RWS-2


MAHMOUD HAFEZ,
a.k.a. Mohmoud M. Hafez,

                                                            Plaintiff-Appellant,

                                    versus

TIMOTHY MADISON,
EDDIE BENNETT,
CLAIRE MANLEY,
DONNA MARIE PRESSLEY COLE,
BARROW COUNTY, (Municipality),


                                                         Defendants-Appellees.


                           ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (October 5, 2009)
Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.


PER CURIAM:

       Mahmoud Hafez, a pro se Georgia prisoner, appeals the dismissal of his 42

U.S.C. § 1983 civil rights complaint. The district court dismissed the complaint

for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1). No reversible

error has been shown; we affirm.1

       On appeal, Hafez challenges the district court’s statute of limitations

dismissal on certain claims against these defendants: (1) Timothy Madison, a

former district attorney for Barrow County; (2) Barrow County; and (3) Eddie

Bennett, a case worker with the Department of Family and Children’s Services

(DFCS). Hafez’s complaint alleged several constitutional violations against these

defendants based on events leading up to and surrounding Hafez’s arrest and state

court criminal proceedings. He alleged that Madison violated his due process

rights by issuing an illegal search warrant against him and providing false

information about his immigration status to an immigration officer. Hafez alleged




       1
        We review de novo a district court’s dismissal for failure to state a claim under section
1915A(b)(1), using the same standards that govern Fed.R.Civ.P. 12(b)(6) dismissals. Leal v. Ga.
Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001).

                                                2
several constitutional violations arising out of his pretrial proceedings and pretrial

detention against Barrow County, including that he contracted tuberculosis when

placed in the general prison population at the detention center and that he was

denied religious materials. Hafez alleged that Bennett violated his due process

rights by interviewing him and his family without reading them their constitutional

rights.

          To dismiss a prisoner’s complaint as time-barred before service, it must

“appear beyond a doubt from the complaint itself that [the prisoner] can prove no

set of facts which would avoid a statute of limitations bar.” Leal, 254 F.3d at 1280.

The statute of limitations for a section 1983 claim arising out of events occurring

in Georgia is two years. Lovett v. Ray, 327 F.3d 1181, 1182 (11th Cir. 2003). A

section 1983 claim accrues -- and the statute of limitations begins to run -- when

“the facts which would support a cause of action are apparent or should be

apparent to a person with a reasonably prudent regard for his rights.” Mullinax v.

McElhenney, 817 F.2d 711, 716 (11th Cir. 1987) (citation and internal quotation

omitted).

          Here, it is clear from Hafez’s complaint -- filed on 7 July 2008 --that the

alleged constitutional violations stemming from pre-arrest searches and interviews

and pretrial proceedings occurred before his 7 October 2005 conviction and



                                              3
sentence. And Hafez alleged that he became aware of the false information

provided to immigration by Madison in December 2005. Thus, the facts giving

rise to Hafez’s claims were apparent or should have been apparent to him more

than two years before he filed the instant complaint; and we discern no error in the

district court’s dismissal based on the statute of limitations.2

       We reject Hafez’s argument that he still is being harmed and that each harm

brings a new period within which he has the right to sue. Hafez alleged discrete,

one time acts that did not extend the limitations period. See Lovett, 327 F.3d at

1183 (defendants’ act of deciding not to consider prisoner for parole again until

2006 “was a one time act with continued consequences” that did not extend the

limitations period). Hafez also argues that his causes of action against Madison,

Barrow County, and Bennett did not accrue until March 2008 when Hafez learned

about Madison’s convictions for corruption and mental illness. But Madison’s

convictions and mental illness were unrelated to the facts that gave rise Hafez’s


       2
         The district court concluded that Hafez’s claims against Madison -- that he prosecuted
and convicted Hafez under a law that had been repealed and knowingly allowed two people on
the jury who were working as contractors for Barrow County -- were barred by Heck v.
Humphrey, 114 S. Ct. 2364 (1994). And the court dismissed a claim against Bennett that he
violated the constitutional rights of Hafez’s children because Hafez had not shown that he was
entitled to litigate claims on behalf of his children. On appeal, Hafez does not challenge these
determinations but, instead, argues that these claims were not time-barred. Hafez has abandoned
any argument that the district court erred in dismissing these claims. See Access Now, Inc. v.
Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (stating that “a legal claim or
argument that has not been briefed before the court is deemed abandoned and its merits will not
be addressed”).

                                               4
allegations and had no bearing on when the statute of limitations began to run for

his claims.

      Hafez also alleged that defendant Donna Marie Pressley Cole took his

children to church and allowed his daughter to handle beer in violation of his

constitutional rights. On appeal, he argues that Cole’s status as a foster parent

under DFCS made her a state actor. But, as the district court concluded correctly,

foster parents are not state actors for section 1983 purposes. See Arrington v.

Cobb County, 139 F.3d 865, 872 (11th Cir. 1998) (a viable section 1983 claim

requires that defendant act under the color of state law); Rayburn v. Hogue, 241
F.3d 1341, 1347-49 (11th Cir. 2001) (in concluding that a foster parent was not a

state actor, explaining that “the mere fact that a State regulates a private party is

not sufficient to make that party a State actor”).

      About defendant Claire Manley, a detective with the Auburn Police

Department, Hafez alleged that she used hate speech against him when she talked

to Hafez’s lawyer by calling him an Egyptian Muslim. But Hafez did not allege

when this speech took place, as the district court instructed him to do so that it

could determine whether there was a statute of limitations bar. We see no error in

the district court’s dismissal of Manley. See Welch v. Laney, 57 F.3d 1004, 1009

(11th Cir. 1995) (a district court properly may dismiss a claim after it granted the



                                            5
plaintiff the opportunity to amend a complaint due to a deficiency, and the plaintiff

failed to amend properly to cure the deficiency).3

       AFFIRMED.




       3
        And Hafez conceded that he is Egyptian and Muslim so it is unclear how Manley’s
speech violated due process.

                                              6